Quillian, Judge.
The City of Atlanta condemned a house and lot belonging to the appellee. The appellant appealed the judgment and the case is here for review.
The only question for determination is whether the appellee’s testimony in regard to her opinion as to the value of the property taken was admissible. She testified in part that: she had checked the sale price of similar houses and lots in other locations; that the houses she checked were of the same size, age and type of location as the one that was being condemned. " 'On a question in regard to the value of land sought to be condemned, it is competent to introduce evidence of sales of property similar to that in question, made at or near the time of the taking. The exact limit either of similarity or difference or of nearness or remoteness in point of time is difficult, if not impossible, to prescribe by any arbitrary rule, but must to a large extent depend on the location and the character of the property and the circumstances of the case. It is to be considered with reference to throwing light on the issue, and not as a mere method of raising a legal puzzle.’ Flemister v. Central Ga. Power Co., 140 Ga. 511, 515 (79 SE 148); Housing Authority of the City of Calhoun v. Spink, 91 Ga. App. 72 (85 SE2d 80). Whether the property about which the witness testified was similar to that in question is within the sound discretion of the trial judge, and we do not feel that he abused this discretion in permitting the witness to testify as to the purchase price of the three houses. United States v. 340 Acres of Land in Richmond County, Ga., 64 FSupp. 117 *110(3).” West v. Fulton County, 95 Ga. App. 320, 321 (97 SE2d 785). See Sumner v. State Hwy. Dept., 110 Ga. App. 646 (2) (139 SE2d 493).
Argued October 6, 1971
Decided November 24, 1971.
Albert B. Wallace, for appellant.
D. M. Johnson, for appellee.
The witness having stated the facts upon which she based her opinion, the admission of the evidence was not error.

Judgment affirmed.


Evans, J., concurs. Jordan, P. J., concurs in the judgment only.